       Case 1:18-cv-00188-HSO-JCG Document 133 Filed 09/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

 BERRY LAND & TIMBER, LLC
 AND LITHGOW VENTURES, LLC                                                           PLAINTIFFS

 VS.                                           CIVIL ACTION NO. 1:18-CV-00188-HSO-JCG

 JOHN C. ELLIS, III; BLUE
 WATER BAY, LLC; COLUMBIA
 MARKETPLACE LIMITED, L.P.;
 GULF GROVE LIMITED
 PARTNERSHIP; JCE
 COMMERCIAL PROPERTIES,
 LLC; AND WESTGATE
 APARMENTS LIMITED
 PARTNERSHIP                                                                      DEFENDANTS

                                  JUDGMENT OF DISMISSAL

        This cause comes before the Court sua sponte, the parties having announced that they have

reached a compromise and settlement of all pending claims in this matter. Accordingly, the Court

being desirous of removing this matter from its docket;

        IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is hereby dismissed

with prejudice as to all parties. By agreement of the parties, the Court hereby retains jurisdiction to

enforce the settlement agreement and impose attorney's fees and costs as indicated.

        IT IS FURTHER ORDERED AND ADJUDGED that this matter having been concluded,

all motions pending in this matter, if any, are hereby moot and accordingly dismissed.

        SO ORDERED AND ADJUDGED this the 2nd day of September, 2020.


                                               s/ Halil Suleyman Ozerden
                                               HALIL SULEYMAN OZERDEN
                                               UNITED STATES DISTRICT JUDGE
